PER CURIAM.
This appeal requires that we consider the single question, whether the trial court erred in granting custody of the parties’' minor children, ages 4 and 7, to their mother. The sole basis for the alleged error is. that there is evidence showing that the-mother is unfit. We have considered the-entire record.
Viewing the evidence, as we must, in the-light most favorable to supporting the decree, we find that there is ample evidence-demonstrating that the mother was a fit and proper person to have custody. The record shows that she was a regular church-, goer and president of her Sunday school class. It further reveals that she is a good homemaker and is described as a “very good mother.” The children appear to be well-adjusted and in good circumstances in her custody.
We will not disturb the judgment on appeal unless it clearly appears that the - discretion of the trial court has been abused. Andro v. Andro, 97 Ariz. 302, 400 P.2d 105 (1965), rehearing denied, 98 Ariz. *231, 401 P.2d 404 (1965); Ward v. Ward, 91 Ariz. 296, 371 P.2d 1022 (1962); Wackerman v. Wackerman, 16 Ariz.App. 382, 493 P.2d 928 (1 CA-CIV 1532, filed February 16, 1972). The record demonstrates ample evidence to support the judgment of the trial court, which we affirm.